DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	This office action is responsive to the Applicant’s amendment filed on 1/25/2021. Claims 1, 10, and 16 have been amended. Claims 1-8 and 10-21 are pending and will be considered for examination.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

3. 	Claim 1-2, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, Shintaro (US 2010/0331052 A1) in view of Kwak et al. (US 2014/0101577 A1).
	As in independent Claim 1, Watanabe teaches a selection option information presentation system that includes a first display device, a second display device, and a control device (see at least figs. 1-2 and 7, pars. 38, 40, a mobile phone includes a first display furnace 11 and a second display surface 21), the control device comprising:
 	a processor configured to execute a process including (fig. 3, par. 53, the mobile phone includes a CPU 100):

 	receiving the selection operation on the first display device regarding one of plurality of items of selection option cards (figs. 6-7, pars. 75, 77-78, The user can selects an image (e.g., images M7, M8, and M9) from the list of images on the first display surface 11);
 	determining a display size of the item of selection option cards that has newly  received the selection operation on the first display device, such that the display size is different from the display size of an item that is already displayed on the second display device in accordance with a corresponding selection operation which was previously received (fig. 7, pars. 76-78, the mobile phone display the selected image (e.g., images M7, M8, and M9) in a larger size in the second display surface 21);
	displaying on the second display device the item of selection option cards that has received the selection operation on the first display device based on the determined display size (fig. 7, pars. 76-78, the mobile phone display the selected image (e.g., images M7, M8, and M9) in the larger size on the second display surface 21).
 	Watanabe does not appear to explicitly teach the items including an item that is already displayed on the second display device in accordance with a corresponding 
 	However, in the same filed of the invention, Kwak teaches the items including an item that is already displayed on the second display device in accordance with a corresponding selection operation which was previously received, are at least two or more different display sizes (see a t least figs. 5, 7-8, and 12, pars.193, 195-196; further          a size of the selected/moved item on a first display 110a that can be modified such that at least two or more items in different display sizes can be displayed on a second display 110b).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the items on the second display surface based on the selection of the items on the first display surface taught by Watanabe with the displaying of the selected/moved item in modified size taught by Kwak to display the selected/moved item in modified size when the multi-screen displays the plurality of icons on the second display surface based on the selection of the items on the first display surface. The motivation or suggestion would be to display an item moved from the first display device to the second display device in the modified size that gives much attention to the user for the moved item from the first display device.

	As in Claim 2, Watanabe-Kwak teaches all the limitations of Claim 1. Watanabe-Kwak further teaches that wherein, in the process, the selection option cards displayed on the second display device is displayed on the second display device Watanabe, see fig. 7, pars. 77-78, the images M7, M8, and M9 on the second display surface 21).

 	Claims 10 and 16 are substantially similar to Claim 1 and rejected under the same rationale.

 	Claims 11 and 17 are substantially similar to Claim 2 and rejected under the same rationale.



4. 	Claim 3-6, 12-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, Shintaro (US 2010/0331052 A1) in view of Kwak et al. (US 2014/0101577 A1) and further in view of Seo et al. (US 2013/0321340 A1).
	As in Claim 3, Watanabe-Kwak teaches all the limitations of Claim 1. Watanabe further teaches that wherein, in the process: attributes are respectively appended to the plurality of items of selection option cards (Watanabe, fig. 6, pars. 70-71, 73, each of the images is associated with data (or file)).
 	Watanabe-Kwak does not teach that displaying on the second display device is performed such that items of selection option cards are displayed on the second display device with a shorter distance therebetween the lower the relatedness between the attributes appended to the items of selection option cards.
Seo teaches displaying on the second display device is performed such that items of selection option cards are displayed on the second display device with a shorter distance therebetween the lower the relatedness between the attributes appended to the items of selection option cards (at least figs. 7E-7H, pars. 145-147, with the touch gesture 210d (e.g., a  drag gesture) with the icons 260b and 262b, the icon 260c and 262c can be added to the first touch screen 12 from the second touch screen 14 such that the added icon 260c and 262c are displayed closer than the frequently used icons displayed on the dock area 216  (see at least par. 121)).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the items on the second display surface based on the selection of the items on the first display surface taught by Watanabe with the displaying of the selected/moved item in modified size taught by Kwak with the displaying of the first source icon at the prominent position after the timeout time interval taught by Seo to display the first source icon at the prominent position after the timeout time interval when the multi-screen displays the plurality of icons on the second display surface based on the selection of the items on the first display surface. The motivation or suggestion would be to display an icon at a prominent position after a timeout time interval that gives the icon in the prominent position an indication of being somehow special and apart from other icons.

 	As in Claim 4, Watanabe-Kwak teaches all the limitations of Claim 1. Watanabe-Kwak teaches that wherein, in the process, a plurality of items of selection option cards that received a selection operation are displayed on the second display device (Watanabe, see fig. 7, pars. 75, 77-78, with the selection of the image from the first display surface 11, the selected image can be displayed on the second display surface 21).
 	Watanabe-Kwak does not teach that inclinations of the items of selection option cards on the second display device are any angle from out of at least three or more different angles.
	However, in the same filed of the invention, Seo teaches that inclinations of the items of selection option cards on the second display device are any angle from out of at least three or more different angles (at least figs. 12C-12D, par. 231, with a touch gesture 514 (e.g., a tap gesture) with a position indicator 504a displayed on a map area 502b, the first touch screen 12 displays thumbnail images 520 of the registered images of the position indicator 504a in an area adjacent to the position indicator 504a as shown in fig. 12D, and thumbnail images 520 are displayed in different angles).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the items on the second display surface based on the selection of the items on the first display surface taught by Watanabe with the displaying of the selected/moved item in modified size taught by Kwak with the displaying of the thumbnail images in different angles taught by Seo to display the thumbnail images in different angles when the multi-screen displays the plurality of icons on the second display surface based on the 

 	As in Claim 5, Watanabe-Kwak teaches all the limitations of Claim 1. Watanabe-Kwak teaches that wherein, in the process, a plurality of items of selection option cards that received a selection operation are displayed on the second display device (Watanabe, see fig. 7, pars. 75, 77-78, with the selection of the image from the first display surface 11, the selected image can be displayed on the second display surface 21).
 	Watanabe-Kwak does not teach that a color of display on the second display device is any color from out of at least two or more different colors.
 	However, in the same filed of the invention, Seo teaches that a color of display on the second display device is any color from out of at least two or more different colors (at least figs. 18K-18M, pars. 331, with a touch gesture 800g (e.g., a drag gesture) with one or more memo windows 814a and 814b, the memo windows 814a and 814b can be moved from the second touch screen 14 to the first touch screen 12. Further, in par. 323, a tag attracted to each of the memo windows 814a and 814b have a different color).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the items on the second display surface based on the selection of the items on the first display surface taught by Watanabe with the displaying of the selected/moved item in Kwak with the displaying of the thumbnail images in different colors taught by Seo to display the thumbnail images in different colors when the multi-screen displays the plurality of icons on the second display surface based on the selection of the items on the first display surface. The motivation or suggestion would be to display thumbnail images (or icons) in different colors that helps the user to easily distinguish each of the thumbnail images (or icons).

 	As in Claim 6, Watanabe-Kwak teaches all the limitations of Claim 1. Watanabe-Kwak does not teach that wherein, in the process, an angle and color that respectively differ from an angle and color of one or a plurality of items of selection option cards already being displayed on the second display device are chosen as an angle and color of an item of selection option cards that received a selection operation on the second display device.
 	However, in the same filed of the invention, Seo teaches that wherein, in the process, an angle and color that respectively differ from an angle and color of one or a plurality of items of selection option cards already being displayed on the second display device are chosen as an angle and color of an item of selection option cards that received a selection operation on the second display device (at least figs. 12C-12D, par. 231, 235, see rejection of claim 4 above. The angles and colors of the thumbnail images 520 presented on the position indictor 504a are different from an angle and color of the position indicators (e.g., 504c, 504d, 504f, and 504g) and the map area 502b).
Watanabe with the displaying of the selected/moved item in modified size taught by Kwak with the displaying of the thumbnail images in different colors taught by Seo to display the thumbnail images in different colors and angles when the multi-screen displays the plurality of icons on the second display surface based on the selection of the items on the first display surface. The motivation or suggestion would be to display thumbnail images (or icons) in different colors and angles that helps the user to easily distinguish each of the thumbnail images (or icons).

 	Claims 12 and 18 are substantially similar to Claim 3 and rejected under the same rationale.

 	Claims 13 and 19 are substantially similar to Claim 4 and rejected under the same rationale.

	Claims 14 and 20 are substantially similar to Claim 5 and rejected under the same rationale.

 	Claims 15 and 21 are substantially similar to Claim 6 and rejected under the same rationale.

5. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, Shintaro (US 2010/0331052 A1) in view of Kwak et al. (US 2014/0101577 A1) and further in view of Langlois et al. (US 2011/0199322 A1).
 	As in Claim 7, Watanabe-Kwak teaches all the limitations of Claim 1. Watanabe-Kwak does not teach that wherein, in the process, at a specific timing in a duration in which no selection operation is detected, a display position of at least one or more items of selection option cards set as a display target on the first display device is modified and displayed such that a combination of adjacent items of selection option cards within a display region forms a combination in which a display position differs in an up-down direction or a left-right direction, or both.
 	However, in the same field of the invention, Langlois teaches that wherein, in the process, at a specific timing in a duration in which no selection operation is detected, a display position of at least one or more items of selection option cards set as a display target on the first display device is modified and displayed such that a combination of adjacent items of selection option cards within a display region forms a combination in which a display position differs in an up-down direction or a left-right direction, or both (figs. 1-2, 4, pars.  36-37, 39, a device 10 displays a second source icon in the prominent position (330). When no selection inputs are received, the device 10 starts a timer. After the timeout time interval, a first source icon returns automatically to the prominent position; further see par. 23).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the items on the second display surface based on the selection of the items on the first Watanabe with the displaying of the selected/moved item in modified size taught by Kwak with the displaying of the first source icon at the prominent position after the timeout time interval taught by Langlois to display the first source icon at the prominent position after the timeout time interval when the multi-screen displays the plurality of icons on the second display surface based on the selection of the items on the first display surface. The motivation or suggestion would be to display an icon at a prominent position after a timeout time interval that gives the icon in the prominent position an indication of being somehow special and apart from other icons.


6. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, Shintaro (US 2010/0331052 A1) in view of Kwak et al. (US 2014/0101577 A1) in view of Langlois et al. (US 2011/0199322 A1) and further in view of Katsumata et al. (US  2015/0365548 A).
 	As in Claim 8, Watanabe-Kwak and Langlois teach all the limitations of Claim 7. Watanabe-Kwak and Langlois do not teach that wherein, in the process, at the specific timing, while a plurality of items of selection option cards displayed on the first display device are respectively being moved in the up-down direction or the left-right direction, the at least one or more items of selection option cards is moved in a direction opposite to, or in a direction intersecting with, the direction being moved in.
 	However, in the same filed of the invention, Katsumata teaches that wherein, in the process, at the specific timing, while a plurality of items of selection option 
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the items on the second display surface based on the selection of the items on the first display surface taught by Watanabe with the displaying of the selected/moved item in modified size taught by Kwak with the displaying of the first source icon at the prominent position after the timeout time interval taught by Langlois with the shifting of the list in the first direction and shifting of the item from the list in the second direction taught by Katsumata to shift the list in the first direction and shift the item from the list in the second direction when the when the multi-screen displays the plurality of icons on the second display surface based on the selection of the items on the first display surface. The motivation or suggestion would be to shift a list and item from the list in a different direction that may give much attention to the user about the item. 


Response to Arguments
7.	Applicant's arguments with respect to the claims 1-8 and 10-21 have been fully considered, but are moot in view of the new ground(s) of rejection.

 	For reasons similar to those stated above with respect to claim 1, it is respectfully submitted that the rejections to independent claims 10 and 16 should be sustained.


		Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 Primary Examiner, Art Unit 2144